Title: From Benjamin Franklin to Mary Hewson with a Postscript to Dorothea Blunt, 25 November 1771
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson,Blunt, Dorothea


Dear Friend,
Preston, Nov. 25. 1771.
I came to this Place on Saturday night right well and untir’d with a 70 miles Journey that day. I met with your and my Dolly’s joint Letter which would have refresh’d me with its Kindness if I had been ever so weary. The Account you give of a certain Lady’s having entertain’d a new Gallant in my Absence, did not surprize me: For I have been us’d to Rivals; and scarce ever had a Friend or a Mistress in my whole Life that other People did not like as well as myself. And therefore I did not wonder when I read in the Newspapers some Weeks since, that “the Duke of C.” (that general Lover) “had made many Visits of late to an old Lady not many Miles from Craven Street.” I only wonder’d, considering the Dislike she us’d to have for the Family, that she would receive his Visits: But as I saw soon after, that Prince Charles had left Rome and was gone a long Journey nobody knew whither, I made no doubt but the News Writers had mistaken the Person, and that it was he who had taken the Opportunity of my Absence to solace himself with his old Friend. I thank you for your Intelligence about my Godson. I believe you are sincere when you say you think him as fine a Child as you wish to see. He had cut two Teeth, and three in another Letter make five; for I know you never write Tautologies. If I have over reckon’d, the Number will be right by this time. His being like me in so many Particulars pleases me prodigiously; and I am persuaded there is another which you have omitted tho’ it must have occurr’d to you while you were putting them down. Pray let him have every thing he likes; I think it of great Consequence while the Features of the Countenance are forming. It gives them a pleasant Air, and that being once become natural, and fix’d by Habit, the Face is ever after the handsomer for it, and on that much of a Person’s good Fortune and Success in Life may depend. Had I been cross’d as much in my Infant Likings and Inclinations as you know I have been of late Years, I should have been, I was going to say not near so handsome, but as the Vanity of that Expression would offend other Folks Vanity, I change it out of Regard to them, and say, a great deal more homely. I rejoice that your good Mother’s new Regimen succeeds so well with her. We are to set out, my Son and I, tomorrow for London, where I hope to be by the End of the Week, and to find her and you and all yours, well and happy. My Love to them all. They tell me Dinner is coming in, and I have yet said nothing to Dolly, but must nevertheless conclude, my dear Friend, Yours ever most affectionately
B Franklin
I am very happy here in the pleasant Family of Mr. Bache’s Mother and Sisters.
Mrs Hewson.
 
Dear Dolly
I love you more than you can imagine. Yours most sincerely,
B Franklin
To Miss Dorothea Blunt.
